Citation Nr: 1024178	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of exposure to radiation, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, T.N., and J.T.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  An October 2006 rating decision also 
denied entitlement to service connection for osteoarthritis 
(claimed as rheumatoid arthritis) as due to radiation 
exposure.  The Board notes that the Veteran's notice of 
disagreement (NOD), dated in October 2006, disagreed with the 
October 2006 rating decision.  However, the NOD was also 
timely with respect to the November 2005 rating decision as 
it was received less than one year following the notice of 
the November 2005 rating decision, which was issued on 
December 5, 2005, and a substantive appeal was received 
within 60 days of the issuance of the statement of the case.

As is discussed in further detail below, the Board has styled 
the issue according to the facts of the claim as evidenced by 
the record.

In June 2007, the Veteran and witnesses testified before a RO 
Decision Review Officer in Indianapolis, Indiana.  A 
transcript of that hearing is of record.

In May 2010, the Veteran and witnesses testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is a confirmed participant of Operation 
CROSSROADS in 1946.  Historically, a June 1979 Board decision 
denied the Veteran's claim for entitlement to service 
connection for residuals of exposure to radiation.  The 
decision became final on June 5, 1979, the date stamped on 
the face of the decision.  38 C.F.R. § 20.1100 (2009).  In 
November 1990, the Veteran filed a claim to reopen.  A March 
1991 RO decision again denied entitlement to service 
connection for residuals of radiation exposure based on a 
finding that the Veteran's claimed disabilities were not 
recognized as radiogenic conditions.  The Veteran was 
notified of this denial in VA correspondence in April and May 
1991.  Although the Veteran filed an NOD to the rating 
decision, he did not file a timely substantive appeal.  (See 
March 1993 VA correspondence) and the decision became final.  

In June 2005, the Veteran filed a claim "to reopen his claim 
for service connection for the effects of nuclear radiation, 
specifically including his rheumatoid arthritis."  Although, 
the November 2005 RO rating decision adjudicated the issue of 
service connection for rheumatoid arthritis as due to 
radiation, the RO did not adjudicate any other residuals that 
the Veteran may have had.  During the course of the appeal, 
it has become evident that the Veteran intended his June 2005 
correspondence to be a claim for service connection for the 
residuals of radiation exposure, to include, but not limited 
to rheumatoid arthritis.  (See June 2007 DRO hearing 
transcript, pages 9 and 10, June 2008 statement of the 
Veteran, and May 2010 Travel Board hearing transcript, page 
11).  Therefore, the Board finds that the claim must be 
remanded to the RO for adjudication of residuals to radiation 
exposure, to include arthritis.  

In addition, In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in the context of a claim to reopen, the 
Secretary must provide the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In VA correspondence, dated in September 
2005, VA informed the Veteran that his claim was previously 
denied because there was no evidence of exposure.  This was 
incorrect notice.  As noted above, the Veteran's claim was 
previously denied because there was no evidence of a 
diagnosis of a radiogenic disease.  

Notwithstanding RO's actions with regard to a claim, it is 
incumbent on the Board to adjudicate the new and material 
issue before considering the claim on its merits.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  The Board finds that prior to determining 
whether new and material evidence has been received to reopen 
the claim, the Veteran is entitled to correct VCAA notice.

Finally, the Board notes that in May 2010, the Board received 
additional evidence, subsequent to the January 2010 
supplemental statement of the case (SSOC).  The Veteran did 
not waive RO consideration of this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for residuals of exposure to 
radiation, to include arthritis, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2009), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and 
any other applicable legal precedent.  

The Veteran should be informed that his 
claim was previously denied in March 
1991, the last final denial with regard 
to the claim, because there was no 
evidence that he suffered from a 
radiogenic disease; therefore, his claim 
cannot be reopened without evidence of a 
current diagnosis of a radiogenic 
disease, or evidence indicating a current 
disability is otherwise etiologically 
related to radiation exposure in service. 

2.  Thereafter, after providing the 
Veteran with appropriate time to submit 
evidence, readjudicate the issue on 
appeal, considering all evidence 
received since issuance of the SSOC in 
January 2010.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

